FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                   November 3, 2020
                     _________________________________
                                                              Christopher M. Wolpert
                                                                  Clerk of Court
 MIGUEL TRUJILLO,

       Petitioner - Appellant,

 v.                                                 No. 20-2074
                                          (D.C. No. 2:19-CV-00730-JB-CG)
 DWAYNE SANTISTEVAN; THE                              (D. N.M.)
 ATTORNEY GENERAL OF THE
 STATE OF NEW MEXICO,

       Respondents - Appellees.
                    _______________________________

                                   ORDER
                     ______________________________________

Before LUCERO, BACHARACH, and MORITZ, Circuit Judges.
                _______________________________________

      Mr. Miguel Trujillo sought federal habeas relief in district court, but

the court denied relief. Mr. Trujillo wants to appeal, but he can do so only

if a judge grants a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A).

We decline to issue the certificate and dismiss the matter.

      The district court denied habeas relief, concluding that the action

was untimely. Mr. Trujillo can challenge this conclusion only if it is

reasonably debatable. Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir.

2007). In our view, no jurist could reasonably question the ruling on

timeliness.
      For this habeas action, a one-year period of limitations exists.

28 U.S.C. § 2244(d)(1). This period ordinarily starts when the conviction

became final. 28 U.S.C. § 2244(d)(1)(A). Mr. Trujillo’s conviction became

final upon the expiration of his time to seek direct review in state court.

Rhine v. Weber, 182 F.3d 1153, 1155 (10th Cir. 1999). That deadline fell

on December 8, 2003. On that day, the one-year period of limitations began

running.

      But the limitations period is tolled when the petitioner seeks state

habeas relief. 28 U.S.C. § 2244(d)(2). And Mr. Trujillo filed a state habeas

petition on April 1, 2004, 115 days into the one-year period of limitations.

The limitations period wouldn’t re-start until the state habeas proceedings

terminated. Id. Remarkably, the state habeas proceedings remained pending

for roughly fourteen years, finally ending on July 13, 2018. At that point,

Mr. Trujillo had 250 days left in which to file a federal habeas petition.

The 250th day fell on March 20, 2019. 1 But Mr. Trujillo waited until

August 9, 2019 to file a federal habeas petition. By that time, his federal

habeas petition was 142 days late.

      Mr. Trujillo argues that restrictions on law-library access slowed his

ability to prepare a state habeas petition. Despite these restrictions, Mr.

Trujillo was able to file the state habeas petition. When he did so, the


1
      The district court calculated the 250th day as March 21, 2019. But
this one-day miscalculation does not affect the outcome.
                                       2
limitations period was tolled, giving him ample time to seek federal habeas

relief. So the restrictions in law-library access thus didn’t trigger equitable

tolling. See Lewis v. Casey, 518 U.S. 343, 351 (1996).

      Once the state habeas proceedings ended, Mr. Trujillo does not

suggest further restrictions on his access to a law library. 2 At that point, he

had 250 days in which to file a federal habeas petition.

      He nonetheless missed the limitations period by 142 days. In these

circumstances, no reasonable jurist could regard the district court’s ruling

as reasonably debatable. So we deny a certificate of appealability and

dismiss the matter.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




2
      Mr. Trujillo also refers to deficiencies on the part of two attorneys
(Mr. Daniel Salazar and Mr. Geoffrey Scovil) from 2005 to 2007. But the
limitations period was already tolled from 2005 to 2007 because of the
pendency of the state habeas proceedings.

                                       3